Exhibit 10.6

 


 

RESTATED

KIMCO REALTY CORPORATION

2010 EQUITY PARTICIPATION PLAN

 

ARTICLE 1.

 

PURPOSE

 

The purpose of the Kimco Realty Corporation 2010 Equity Participation Plan (the
“Plan”) is to promote the success and enhance the value of Kimco Realty
Corporation (the “Company”) by linking the individual interests of the members
of the Board, Employees, and Consultants to those of Company stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company stockholders.  The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract, and
retain the services of members of the Board, Employees, and Consultants upon
whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent.

 

ARTICLE 2.

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 

2.1           “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12.  With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 12.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

 

2.2           “Affiliate” shall mean (a) Subsidiary; and (b) any domestic
eligible entity that is disregarded, under Treasury Regulation Section
301.7701-3, as an entity separate from either (i) the Company or (ii) any
Subsidiary.

 

2.3           “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.

 

2.4           “Award” shall mean an Option, a Restricted Stock award, a
Restricted Stock Unit award, a Performance Award, a Dividend Equivalents award,
a Deferred Stock award, a Stock Payment award or a Stock Appreciation Right,
which may be awarded or granted under the Plan (collectively, “Awards”).

 

2.5           “Award Agreement” shall mean any written notice, agreement, terms
and conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

 

2.6           “Award Limit” shall mean with respect to Awards that shall be
payable in Shares or in cash, as the case may be, the respective limit set forth
in Section 3.3.

 

2.7           “Board” shall mean the Board of Directors of the Company.

 

 
93

--------------------------------------------------------------------------------

 

 

2.8           “Change in Control” shall mean (a) a transaction or series of
transactions resulting in more than 50% of the voting stock of the Company being
held by a Person or Group (as defined in Rule 13d-5 under the Exchange Act) that
does not include the Company; (b) the date on which a majority of the members of
the Board is replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election; (c) the consummation by
the Company of a sale or other disposition of all or substantially all of the
assets of the Company, in any single transaction or series of related
transactions, to a Person (as defined in Rule 13d-5 under the Exchange Act) who
is not an affiliate of the Company or an entity in which the shareholders of the
Company immediately prior to such transaction do not control more than 50% of
the voting power immediately following the transaction; (d) a merger,
consolidation, reorganization or business combination of the Company into
another entity which is not an affiliate of the Company or an entity in which
the shareholders of the Company immediately prior to such transaction do not
control more than 50% of the voting power immediately following the transaction;
or (e) the approval by the Company’s stockholders of a liquidation or
dissolution of the Company; provided, that the transaction or event described in
(a), (b), (c), (d) or (e) constitutes a “change in control event” as defined in
Section 1.409A-3(i)(5) of the Department of Treasury Regulations.

 

2.9           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, together with the regulations and official guidance
promulgated thereunder.

 

2.10         “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board, appointed as provided in
Section 12.1.

 

2.11         “Common Stock” shall mean the common stock of the Company, par
value $0.01 per share.

 

2.12         “Company” shall mean Kimco Realty Corporation, a Maryland
corporation.

 

2.13         “Consultant” shall mean any consultant or adviser if (a) the
consultant or adviser renders “significant services” as defined in Treasury
regulation §1.409A-1(f)(2)(iii) to the Company and otherwise meets the
requirements for a “service provider” as set forth in Treasury regulation
§1.409A-1(f) with respect to the Company or of any corporation which is an
Affiliate; (b) the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and (c) the consultant or adviser is a natural person who has
contracted directly with the Company to render such services.

 

2.14         “Covered Employee” shall mean any Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.

 

2.15         “Deferred Stock” shall mean a right to receive Shares, pursuant to
a deferred compensation arrangement or otherwise, awarded under Section 9.4.

 

2.16         “Director” shall mean a member of the Board, as constituted from
time to time.

 

2.17         “Dividend Equivalent” shall mean a right to receive the equivalent
value (in cash or Shares) of dividends paid on Shares, awarded under
Section 9.2.

 

2.18         “DRO” shall mean a domestic relations order as defined by the Code
or Title I of the Employee Retirement Income Security Act of 1974, as amended
from time to time, or the rules thereunder.

 

2.19         “Effective Date” shall mean the date the Plan is approved by the
Board, subject to approval of the Plan by the Company’s stockholders.

 

2.20         “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.

 

2.21         “Employee” shall mean any officer or other employee (as determined
in accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company, of Kimco Realty Services, Inc., or of any
corporation which is a Subsidiary.

 

2.22         “Equity Restructuring” shall mean a nonreciprocal transaction
between the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of shares of Common Stock (or other
securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per share value of the Common Stock
underlying outstanding Awards.

 

2.23         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

 
94

--------------------------------------------------------------------------------

 

 

2.24         “Fair Market Value” shall mean, as of any given date, the value of
a Share determined as follows:

 

(a)           If the Common Stock is listed on any (i) established securities
exchange (such as the New York Stock Exchange, the NASDAQ Global Market and the
NASDAQ Global Select Market), (ii) national market system or (iii) automated
quotation system on which the Shares are listed, quoted or traded, its Fair
Market Value shall be the closing sales price for a share of Common Stock as
quoted on such exchange or system for such date or, if there is no closing sales
price for a share of Common Stock on the date in question, the closing sales
price for a share of Common Stock on the last preceding date for which such
quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(b)           If the Common Stock is not listed on an established securities
exchange, national market system or automated quotation system, but the Common
Stock is regularly quoted by a recognized securities dealer, its Fair Market
Value shall be the mean of the high bid and low asked prices for such date or,
if there are no high bid and low asked prices for a share of Common Stock on
such date, the high bid and low asked prices for a share of Common Stock on the
last preceding date for which such information exists, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

  

(c)           If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.

 

2.25         “Full Value Award” shall mean any Award other than (i) an Option,
(ii) a Stock Appreciation Right or (iii) any other Award for which the Holder
pays the intrinsic value existing as of the date of grant (whether directly or
by forgoing a right to receive a payment from the Company or any Affiliate).

 

2.26         “Greater Than 10% Stockholder” shall mean an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any Affiliate
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).

 

2.27         “Holder” shall mean a person who has been granted an Award.

 

2.28         “Incentive Stock Option” shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.

 

2.29         “Non-Employee Director” shall mean a Director of the Company who is
not an Employee.

 

2.30         “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.

 

2.31         “Option” shall mean a right to purchase Shares at a specified
exercise price, granted under Article 6.  An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall only be
Non-Qualified Stock Options.

 

2.32         “Parent” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities ending with the Company if
each of the entities other than the Company beneficially owns, at the time of
the determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

 

2.33         “Performance Award” shall mean a Performance Share award or a cash
bonus award, stock bonus award, performance award or incentive award that is
paid in cash, Shares or a combination of both, awarded under Section 9.1.

 

2.34         “Performance-Based Compensation” shall mean any compensation that
is intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

 

 
95

--------------------------------------------------------------------------------

 

 

2.35         “Performance Criteria” shall mean the criteria (and adjustments)
that the Committee selects for an Award for purposes of establishing the
Performance Goal or Performance Goals for a Performance Period, determined as
follows:

 

(a)           The Performance Criteria that shall be used to establish
Performance Goals are limited to the following:  (i) net earnings (either before
or after one or more of the following: (A) interest, (B) taxes, (C) depreciation
and (D) amortization); (ii) gross or net sales or revenue; (iii) net income
(either before or after taxes); (iv) adjusted net income; (v) operating
earnings, income or profit; (vi) cash flow (including, but not limited to,
operating cash flow and free cash flow); (vii) return on assets; (viii) return
on capital or invested capital; (ix) return on stockholders’ equity; (x) total
stockholder return; (xi) return on sales; (xii) gross or net profit or operating
margin; (xiii) costs, cost reduction or savings; (xiv) funds from operations;
(xv) expenses; (xvi) working capital; (xvii) earnings per share; (xviii)
adjusted earnings per share; (xix) price per share of Common Stock or
appreciation in the fair market value of Common Stock; (xx) regulatory body
approval for commercialization of a product; (xxi) implementation or completion
of critical projects; (xxii) market share; and (xxiii) economic value, any of
which may be measured either in absolute terms or as compared to any incremental
increase or decrease or as compared to results of a peer group or to market
performance indicators or indices; provided, that, to the extent applicable,
each of the business criteria described in this subsection (a) shall be
determined in accordance with Applicable Accounting Standards.

 

(b)           The Administrator may, in its sole discretion, provide that one or
more objectively determinable adjustments shall be made to one or more of the
Performance Goals.  Such adjustments may include one or more of the
following:  (i) items related to a change in accounting principle; (ii) items
relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
Applicable Accounting Standards; (ix) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the Performance
Period; (x) any other items of significant income or expense which are
determined to be appropriate adjustments; (xi) items relating to unusual or
extraordinary corporate transactions, events or developments, (xii)  items
related to amortization of acquired intangible assets; (xiii) items that are
outside the scope of the Company’s core, on-going business activities; (xiv)
items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; (xix) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions; (xx) items related to changes in Applicable Accounting
Standards; or (xxi) items reflecting adjustments to funds from operations with
respect to straight-line rental income as reported in the Company’s Exchange Act
reports.  For all Awards intended to qualify as Performance-Based Compensation,
such determinations shall be made within the time prescribed by, and otherwise
in compliance with, Section 162(m) of the Code.

  

2.36         “Performance Goals” shall mean, for a Performance Period, one or
more goals established in writing by the Administrator for the Performance
Period based upon one or more Performance Criteria.  Depending on the
Performance Criteria used to establish such Performance Goals, the Performance
Goals may be expressed in terms of overall Company performance or the
performance of a Subsidiary, division, business unit, or an individual.  The
achievement of each Performance Goal shall be determined in accordance with
Applicable Accounting Standards.

 

2.37         “Performance Period” shall mean one or more periods of time, which
may be of varying and overlapping durations, as the Administrator may select,
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Holder’s right to, and the payment of, a
Performance Award.

 

2.38         “Performance Shares” shall mean the right to receive shares of
Common Stock and/or Restricted Stock awarded under Section 9.1(c).

 

2.39         “Permitted Transferee” shall mean, with respect to a Holder, any
“family member” of the Holder, as defined under the instructions to use of the
Form S-8 Registration Statement under the Securities Act, after taking into
account any state, federal, local or foreign tax and securities laws applicable
to transferable Awards.

 

2.40         “Plan” shall mean this Kimco Realty Corporation 2010 Equity
Participation Plan, as it may be amended or restated from time to time.

 

2.41         “Prior Plan” shall mean the Second Amended and Restated 1998 Equity
Participation Plan of Kimco Realty Corporation (Restated February 25, 2009), as
such plan may be amended from time to time.

 

 
96

--------------------------------------------------------------------------------

 

 

2.42         “Program” shall mean any program adopted by the Administrator
pursuant to the Plan containing the terms and conditions intended to govern a
specified type of Award granted under the Plan and pursuant to which such type
of Award may be granted under the Plan.

 

2.43         “Restricted Stock” shall mean Common Stock awarded under Article 8
that is subject to certain restrictions and may be subject to risk of forfeiture
or repurchase.

 

2.44         “Restricted Stock Units” shall mean the right to receive Shares
awarded under Section 9.5.

 

2.45         “Retirement” of a Holder shall mean his Termination of Service on
or after his sixty-fifth (65th) birthday or his completion of twenty (20) full
(not necessarily consecutive) years of employment, consultancy or directorship,
as the case may be, with the Company.

 

2.46         “Securities Act” shall mean the Securities Act of 1933, as amended.

 

2.47         “Shares” shall mean shares of Common Stock.

 

2.48         “Stock Appreciation Right” shall mean a stock appreciation right
granted under Article 10.

 

2.49         “Stock Payment” shall mean (a) a payment in the form of Shares, or
(b) an option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 9.3.

 

2.50         “Subsidiary” shall mean any entity (other than the Company),
whether domestic or foreign, in an unbroken chain of entities beginning with the
Company if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

 

2.51         “Substitute Award” shall mean an Award granted under the Plan upon
the assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

  

2.52         “Termination of Service” shall mean,

 

(a)           As to a Consultant, the time when the engagement of a Holder as a
Consultant to the Company or an Affiliate is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or Retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any Affiliate.

 

(b)           As to a Non-Employee Director, the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
Retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Affiliate.

 

(c)           As to an Employee, the time when the employee-employer
relationship between a Holder and the Company or any Affiliate is terminated for
any reason, including, without limitation, a termination by resignation,
discharge, death, disability or Retirement; but excluding terminations where the
Holder simultaneously commences or remains in employment or service with the
Company or any Affiliate.

 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, a leave of absence,
change in status from an employee to an independent contractor or other change
in the employee-employer relationship shall constitute a Termination of Service
only if, and to the extent that, such leave of absence, change in status or
other change interrupts employment for the purposes of Section 422(a)(2) of the
Code and the then applicable regulations and revenue rulings under said
Section.   For purposes of the Plan, a Holder’s employee-employer relationship
or consultancy relations shall be deemed to be terminated in the event that the
Affiliate employing or contracting with such Holder ceases to remain an
Affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

 

 
97

--------------------------------------------------------------------------------

 

 

ARTICLE 3.

 

SHARES SUBJECT TO THE PLAN

 

3.1           Number of Shares.

 

(a)           Subject to Section 13.2 and Section 3.1(b), the aggregate number
of Shares which may be issued or transferred pursuant to Awards under the Plan
shall be the sum of (i) 10,000,000 Shares and (ii) any Shares which as of the
date the Stockholders approve the Plan are available for issuance under the
Prior Plan and which following such date are not issued under the Prior
Plan; provided, however, that such aggregate number of Shares available for
issuance under the Plan shall be reduced by 3 1/3 shares for each Share
delivered in settlement of any Full Value Award.

 

(b)           If any Shares subject to an Award are forfeited or expire or such
Award is settled for cash (in whole or in part) or any Shares subject to an
award under the Prior Plan are forfeited or expire or such award is settled for
cash (in whole or in part) following the date the Company’s stockholders approve
the Plan, the Shares subject to such Award or award under the Prior Plan shall,
to the extent of such forfeiture, expiration or cash settlement, again be
available for future grants of Awards under the Plan, in accordance with Section
3.1(d) below.  Notwithstanding anything to the contrary contained herein, the
following Shares shall not be added to the Shares authorized for grant under
Section 3.1(a) and will not be available for future grants of Awards:  (i)
Shares tendered by a Holder or withheld by the Company in payment of the
exercise price of an Option; (ii) Shares tendered by the Holder or withheld by
the Company to satisfy any tax withholding obligation with respect to an Award;
(iii) Shares subject to a Stock Appreciation Right that are not issued in
connection with the stock settlement of the Stock Appreciation Right on exercise
thereof; and (iv) Shares purchased on the open market with the cash proceeds
from the exercise of Options.  Any Shares repurchased by the Company under
Section 8.4 at the same price paid by the Holder so that such shares are
returned to the Company will again be available for Awards.  The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the shares available for issuance under the
Plan.  Notwithstanding the provisions of this Section 3.1(b), no Shares may
again be optioned, granted or awarded if such action would cause an Incentive
Stock Option to fail to qualify as an incentive stock option under Section 422
of the Code.

 

(c)           Substitute Awards shall not reduce the Shares authorized for grant
under the Plan.  Additionally, in the event that a company acquired by the
Company or any Affiliate or with which the Company or any Affiliate combines has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the
Plan; provided that Awards using such available shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employed by or providing services to the Company or
its Subsidiaries immediately prior to such acquisition or combination.

  

(d)           Any Shares that again become available for grant pursuant to this
Section 3.1 shall be added back as (i) one Share if such Shares were subject to
an Option or a Stock Appreciation Right granted under the Plan or an option or
stock appreciation right granted under the Prior Plan, and (ii) as 3 1/3 Shares
if such Shares were subject to Awards other than Options or Stock Appreciation
Rights granted under the Plan or awards other than options or stock appreciation
rights granted under the Prior Plan.

 

3.2           Stock Distributed.  Any Shares distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Common Stock,
treasury Common Stock or Common Stock purchased on the open market.

 

3.3           Limitation on Number of Shares Subject to Awards.  Notwithstanding
any provision in the Plan to the contrary, and subject to Section 13.2, the
maximum aggregate number of Shares with respect to one or more Awards that may
be granted to any one person during any calendar year shall be 750,000 and the
maximum aggregate amount of cash that may be paid in cash during any calendar
year with respect to one or more Awards payable in cash shall be $2,000,000.  To
the extent required by Section 162(m) of the Code, Shares subject to Awards
which are canceled shall continue to be counted against the Award Limit.

 

 
98

--------------------------------------------------------------------------------

 

 

ARTICLE 4.

 

GRANTING OF AWARDS

 

4.1           Participation.  The Administrator may, from time to time, select
from among all Eligible Individuals, those to whom an Award shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan.  No Eligible Individual shall
have any right to be granted an Award pursuant to the Plan.

 

4.2           Award Agreement.  Each Award shall be evidenced by an Award
Agreement.  Award Agreements evidencing Awards intended to qualify as
Performance-Based Compensation shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the
Code.  Award Agreements evidencing Incentive Stock Options shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 422 of the Code.

 

4.3           Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule.  To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

 

4.4           At-Will Employment.  Nothing in the Plan or in any Program or
Award Agreement hereunder shall confer upon any Holder any right to continue in
the employ of, or as a Director or Consultant for, the Company or any Affiliate,
or shall interfere with or restrict in any way the rights of the Company and any
Affiliate, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, and with or
without notice, or to terminate or change all other terms and conditions of
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any Affiliate.

 

4.5           Foreign Holders.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Employees, Non-Employee Directors
or Consultants, or in order to comply with the requirements of any foreign
securities exchange, the Administrator, in its sole discretion, shall have the
power and authority to (a) determine which Subsidiaries shall be covered by the
Plan; (b) determine which Eligible Individuals outside the United States are
eligible to participate in the Plan; (c) modify the terms and conditions of any
Award granted to Eligible Individuals outside the United States to comply with
applicable foreign laws or listing requirements of any such foreign securities
exchange; (d) establish subplans and modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable (any
such subplans and/or modifications shall be attached to the Plan as
appendices); provided, however, that no such subplans and/or modifications shall
increase the share limitations contained in Sections 3.1 and 3.3; and (e) take
any action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals or listing requirements of any such foreign securities
exchange.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the Code,
the Exchange Act, the Securities Act, any other securities law or governing
statute, the rules of the securities exchange or automated quotation system on
which the Shares are listed, quoted or traded or any other applicable law.

   

4.6           Stand-Alone and Tandem Awards.  Awards granted pursuant to the
Plan may, in the sole discretion of the Administrator, be granted either alone,
in addition to, or in tandem with, any other Award granted pursuant to the
Plan.  Awards granted in addition to or in tandem with other Awards may be
granted either at the same time as or at a different time from the grant of such
other Awards.

 

 
99

--------------------------------------------------------------------------------

 

 

ARTICLE 5.

 

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION.

 

5.1           Purpose.  The Committee, in its sole discretion, may determine at
the time an Award is granted or at any time thereafter whether such Award is
intended to qualify as Performance-Based Compensation.  If the Committee, in its
sole discretion, decides to grant such an Award to an Eligible Individual that
is intended to qualify as Performance-Based Compensation, then the provisions of
this Article 5 shall control over any contrary provision contained in the
Plan.  The Administrator may in its sole discretion grant Awards to other
Eligible Individuals that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 5 and that are not
intended to qualify as Performance-Based Compensation.  Unless otherwise
specified by the Administrator at the time of grant, the Performance Criteria
with respect to an Award intended to be Performance-Based Compensation payable
to a Covered Employee shall be determined on the basis of Applicable Accounting
Standards.

 

5.2           Applicability.  The grant of an Award to an Eligible Individual
for a particular Performance Period shall not require the grant of an Award to
such Individual in any subsequent Performance Period and the grant of an Award
to any one Eligible Individual shall not require the grant of an Award to any
other Eligible Individual in such period or in any other period.

 

5.3           Types of Awards.  Notwithstanding anything in the Plan to the
contrary, the Committee may grant any Award to an Eligible Individual intended
to qualify as Performance-Based Compensation, including, without limitation,
Restricted Stock the restrictions with respect to which lapse upon the
attainment of specified Performance Goals, and any Performance Awards described
in Article 9 that vest or become exercisable or payable upon the attainment of
one or more specified Performance Goals.

 

5.4           Procedures with Respect to Performance-Based Awards.  To the
extent necessary to comply with the requirements of Section 162(m)(4)(C) of the
Code, with respect to any Award granted under Articles 7 or 8 to one or more
Eligible Individuals and which is intended to qualify as Performance-Based
Compensation, no later than 90 days following the commencement of any
Performance Period or any designated fiscal period or period of service (or such
earlier time as may be required under Section 162(m) of the Code), the Committee
shall, in writing, (a) designate one or more Eligible Individuals, (b) select
the Performance Criteria applicable to the Performance Period, (c) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period based on the Performance Criteria, and (d)
specify the relationship between Performance Criteria and the Performance Goals
and the amounts of such Awards, as applicable, to be earned by each Covered
Employee for such Performance Period.  Following the completion of each
Performance Period, the Committee shall certify in writing whether and the
extent to which the applicable Performance Goals have been achieved for such
Performance Period.  In determining the amount earned under such Awards, the
Committee shall have the right to reduce or eliminate (but not to increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant, including the assessment of
individual or corporate performance for the Performance Period.

 

5.5           Payment of Performance-Based Awards.  Unless otherwise provided in
the applicable Program or Award Agreement and only to the extent otherwise
permitted by Section 162(m)(4)(C) of the Code, as to an Award that is intended
to qualify as Performance-Based Compensation, the Holder must be employed by the
Company or an Affiliate throughout the Performance Period.  Unless otherwise
provided in the applicable Performance Goals, Program or Award Agreement, a
Holder shall be eligible to receive payment pursuant to such Awards for a
Performance Period only if and to the extent the Performance Goals for such
period are achieved.

 

5.6           Additional Limitations.  Notwithstanding any other provision of
the Plan and except as otherwise determined by the Administrator, any Award
which is granted to an Eligible Individual and is intended to qualify as
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan, the Program and the Award Agreement shall be deemed
amended to the extent necessary to conform to such requirements.

 

 
100

--------------------------------------------------------------------------------

 

 

ARTICLE 6.

 

GRANTING OF OPTIONS

 

6.1           Granting of Options to Eligible Individuals.  The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine which shall
not be inconsistent with the Plan.

 

6.2           Qualification of Incentive Stock Options.  No Incentive Stock
Option shall be granted to any person who is not an Employee of the Company or
any “subsidiary corporation” of the Company (as defined in Section 424(f) of the
Code).  No person who qualifies as a Greater Than 10% Stockholder may be granted
an Incentive Stock Option unless such Incentive Stock Option conforms to the
applicable provisions of Section 422 of the Code.  Any Incentive Stock Option
granted under the Plan may be modified by the Administrator, with the consent of
the Holder, to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code. To the extent that the aggregate fair
market value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by a Holder during any calendar
year under the Plan, and all other plans of the Company and any Affiliate or
parent corporation thereof (each as defined in Section 424(f) and (e) of the
Code, respectively), exceeds $100,000, the Options shall be treated as
Non-Qualified Stock Options to the extent required by Section 422 of the
Code.  The rule set forth in the preceding sentence shall be applied by taking
Options and other “incentive stock options” into account in the order in which
they were granted and the Fair Market Value of stock shall be determined as of
the time the respective options were granted.

 

6.3           Option Exercise Price.  The exercise price per Share subject to
each Option shall be set by the Administrator, but shall not be less than 100%
of the Fair Market Value of a Share on the date the Option is granted (or, as to
Incentive Stock Options, on the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code).  In addition, in the case of
Incentive Stock Options granted to a Greater Than 10% Stockholder, such price
shall not be less than 110% of the Fair Market Value of a Share on the date the
Option is granted (or the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code).

 

6.4           Option Term.  The term of each Option shall be set by the
Administrator in its sole discretion; provided, however, that no Option may be
exercised to any extent by anyone after the first to occur of the following
events:

 

(a)           In the case of an Incentive Stock Option, (i) the expiration of
ten years from the date the Option was granted, or (ii) in the case of a Greater
Than 10% Stockholder, the expiration of five years from the date the Incentive
Stock Option was granted;

 

(b)           In the case of a Non-Qualified Stock Option, the expiration of ten
years and one day from the date the Non-Qualified Stock Option was granted;

 

(c)           Except (i) in the case of any Holder who is disabled (within the
meaning of Section 22(e)(3) of the Code) or (ii) as otherwise determined by the
Administrator in its discretion either pursuant to the terms of an applicable
Award Agreement or by action of the Administrator taken at the time of the
Holder’s Termination of Services, the expiration of three months from the date
of the Holder’s Termination of Services for any reason other than such Holder’s
death (unless the Holder dies within said three-month period) or Retirement;

 

(d)           In the case of a Holder who is disabled (within the meaning of
Section 22(e)(3) of the Code), the expiration of one year from the date of the
Holder’s Termination of Services for any reason other than such Holder’s death
(unless the Holder dies within said one-year period) or Retirement;

 

(e)           The expiration of one year from the date of the Holder’s death; or

 

(f)           In the case of the Holder’s Retirement, the earlier of (i) the
date the Holder engages in any activity in competition with the Company, or
which is inimical, contrary or harmful to the interests of the Company, or (ii)
the expiration of the term of the Option in accordance with clause (a) or (b)
above.

 

Except as limited by the requirements of Section 409A or Section 422 of the Code
and regulations and rulings thereunder, the Administrator may extend the term of
any outstanding Option, and may extend the time period during which vested
Options may be exercised, in connection with any Termination of Service of the
Holder, and may amend any other term or condition of such Option relating to
such a Termination of Service.

   

 
101

--------------------------------------------------------------------------------

 

 

6.5           Option Vesting.

 

(a)           The period during which the right to exercise, in whole or in
part, an Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted.  Such vesting may be based on
service with the Company or any Affiliate, any of the Performance Criteria, or
any other criteria selected by the Administrator. After grant of an Option, in
connection with or following a Holder’s Termination of Service, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which an Option vests.

 

(b)           No portion of an Option which is unexercisable at a Holder’s
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the Program, the Award
Agreement or by action of the Administrator following the grant of the Option.

 

6.6           Substitute Awards.  Notwithstanding the foregoing provisions of
this Article 6 to the contrary, in the case of an Option that is a Substitute
Award, the price per share of the shares subject to such Option may be less than
the Fair Market Value per share on the date of grant; provided, that the excess
of (a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

 

6.7           Substitution of Stock Appreciation Rights.  The Administrator may
provide in the applicable Program or the Award Agreement evidencing the grant of
an Option that the Administrator, in its sole discretion, shall have the right
to substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided, that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price and remaining term as the substituted Option.

 

ARTICLE 7.

 

EXERCISE OF OPTIONS

 

7.1           Partial Exercise.  An exercisable Option may be exercised in whole
or in part.  However, an Option shall not be exercisable with respect to
fractional shares and the Administrator may require that, by the terms of the
Option, a partial exercise must be with respect to a minimum number of shares.

 

7.2           Manner of Exercise.  All or a portion of an exercisable Option
shall be deemed exercised upon delivery of all of the following to the Secretary
of the Company, or such other person or entity designated by the Administrator,
or his, her or its office, as applicable:

 

(a)           A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised.  The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;

 

(b)           Such representations and documents as the Administrator, in its
sole discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law.  The Administrator may, in its sole discretion, also
take whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

 

(c)           In the event that the Option shall be exercised pursuant to
Section 11.3 by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option, as determined in
the sole discretion of the Administrator; and

 

 
102

--------------------------------------------------------------------------------

 

 

(d)           Full payment of the exercise price and applicable withholding
taxes to the stock administrator of the Company for the shares with respect to
which the Option, or portion thereof, is exercised, in a manner permitted by
Section 11.1 and 11.2.

 

7.3           Notification Regarding Disposition.  The Holder shall give the
Company prompt written or electronic notice of any disposition of shares of
Common Stock acquired by exercise of an Incentive Stock Option which occurs
within (a) two years from the date of granting (including the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code) such
Option to such Holder, or (b) one year after the transfer of such shares to such
Holder.

   

ARTICLE 8.

 

AWARD OF RESTRICTED STOCK

 

8.1           Award of Restricted Stock.

 

(a)           The Administrator is authorized to grant Restricted Stock to
Eligible Individuals, and shall determine the terms and conditions, including
the restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

 

(b)           The Administrator shall establish the purchase price, if any, and
form of payment for Restricted Stock; provided, however, that if a purchase
price is charged, such purchase price shall be no less than the par value of the
Shares to be purchased, unless otherwise permitted by applicable state law.  In
all cases, legal consideration shall be required for each issuance of Restricted
Stock.

 

8.2           Rights as Stockholders.  Subject to Section 8.4, upon issuance of
Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in the applicable Program or in each individual
Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the shares; provided, however, that,
in the sole discretion of the Administrator, any extraordinary distributions
with respect to the Shares shall be subject to the restrictions set forth in
Section 8.3.

 

8.3           Restrictions.  All shares of Restricted Stock (including any
shares received by Holders thereof with respect to shares of Restricted Stock as
a result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of the applicable Program or in each individual Award
Agreement, be subject to such restrictions and vesting requirements as the
Administrator shall provide.  Such restrictions may include, without limitation,
restrictions concerning voting rights and transferability and such restrictions
may lapse separately or in combination at such times and pursuant to such
circumstances or based on such criteria as selected by the Administrator,
including, without limitation, criteria based on the Holder’s duration of
employment, directorship or consultancy with the Company, the Performance
Criteria, Company performance, individual performance or other criteria selected
by the Administrator.  By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of the Program or the Award
Agreement in the event of a Change in Control or the applicable Holder’s
Retirement, death or disability.  Restricted Stock may not be sold or encumbered
until all restrictions are terminated or expire.  Except as otherwise provided
by any written agreement between the Company and any applicable Holder, a
Holder’s rights in unvested Restricted Stock shall lapse, and such Restricted
Stock shall be surrendered to the Company without consideration, upon the
Holder’s Termination of Services with the Company.

 

8.4           Repurchase or Forfeiture of Restricted Stock.  If no price was
paid by the Holder for the Restricted Stock, upon a Termination of Service the
Holder’s rights in unvested Restricted Stock then subject to restrictions shall
lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration.  If a price was paid by the Holder for the
Restricted Stock, upon a Termination of Service the Company shall have the right
to repurchase from the Holder the unvested Restricted Stock then subject to
restrictions at a cash price per share equal to the price paid by the Holder for
such Restricted Stock or such other amount as may be specified in the Program or
the Award Agreement.  The Administrator in its sole discretion may provide that
in the event of certain events, including a Change in Control, the Holder’s
death, Retirement or disability or any other specified Termination of Service or
any other event, the Holder’s rights in unvested Restricted Stock shall not
lapse, such Restricted Stock shall vest and, if applicable, the Company shall
not have a right of repurchase.

 

 
103

--------------------------------------------------------------------------------

 

 

8.5           Certificates for Restricted Stock.  Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Administrator shall
determine.  Certificates or book entries evidencing shares of Restricted Stock
must include an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, and the Company may, in it
sole discretion, retain physical possession of any stock certificate until such
time as all applicable restrictions lapse.

 

8.6           Section 83(b) Election.  If a Holder makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Holder would otherwise be taxable under Section 83(a) of the
Code, the Holder shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.

  

ARTICLE 9.

 

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK
PAYMENTS, RESTRICTED STOCK UNITS

 

9.1           Performance Awards.

 

(a)           The Administrator is authorized to grant Performance Awards
(including Performance Share Awards) to any Eligible Individual and to determine
whether such Performance Awards shall be Performance-Based Compensation.  The
value of Performance Awards may be linked to any one or more of the Performance
Criteria or other specific criteria determined by the Administrator, in each
case on a specified date or dates or over any period or periods determined by
the Administrator.  Performance Awards may be paid in cash, Shares (including
shares of Restricted Stock), or both, as determined by the Administrator.

 

(b)           Without limiting Section 9.1(a), the Administrator may grant
Performance Awards to any Eligible Individual in the form of a cash bonus
payable upon the attainment of objective Performance Goals, or such other
criteria, whether or not objective, which are established by the Administrator,
in each case on a specified date or dates or over any period or periods
determined by the Administrator.  Any such bonuses paid to a Holder which are
intended to be Performance-Based Compensation shall be based upon objectively
determinable bonus formulas established in accordance with the provisions of
Article 5.

 

(c)           The Administrator is authorized to grant Performance Share Awards
to any Eligible Individual.  The number and terms and conditions of Performance
Shares shall be determined by the Administrator.  The Administrator shall
specify the date or dates on which the Performance Shares shall become vested
and shall determine to what extent such Performance Shares have vested, based
upon such conditions to vesting as it deems appropriate, including conditions
based on one or more Performance Criteria or other specific criteria, including
total stockholder return of the Company relative to the range of total return to
stockholders of the constituent companies in a specific peer group of the
Company, in each case on a specified date or dates or over any period or
periods, as determined by the Administrator.  The Performance Shares shall be
payable in shares of Common Stock and/or Restricted Stock.  To the extent
Performance Shares are payable in shares of Restricted Stock, the Administrator
shall, subject to the terms and provisions with respect to Restricted Stock set
forth in Article 8, specify the conditions and dates upon which the shares of
Restricted Stock underlying the Performance Shares shall be issued and the
conditions and dates upon which such shares of Restricted Stock shall become
vested and nonforfeitable, which dates shall not be earlier than the date as of
which the Performance Shares vest.

 

9.2           Dividend Equivalents.

 

(a)           Dividend Equivalents may be granted by the Administrator based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates during the period between the date an Award is granted to a Holder and the
date such Award vests, is exercised, is distributed or expires, as determined by
the Administrator.  Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Administrator.  In addition,
Dividend Equivalents with respect to an Award with performance-based vesting
that are based on dividends paid prior to the vesting of such Award shall only
be paid out to the Holder to the extent that the performance-based vesting
conditions are subsequently satisfied and the Award vests.

 

 
104

--------------------------------------------------------------------------------

 

 

(b)           Notwithstanding the foregoing, no Dividend Equivalents shall be
payable with respect to Options or Stock Appreciation Rights.

 

9.3           Stock Payments.  The Administrator is authorized to make Stock
Payments to any Eligible Individual.  The number or value of shares of any Stock
Payment shall be determined by the Administrator and may be based upon one or
more Performance Criteria or any other specific criteria, including service to
the Company or any Affiliate, determined by the Administrator.  Shares
underlying a Stock Payment which is subject to a vesting schedule or other
conditions or criteria set by the Administrator will not be issued until those
conditions have been satisfied.  Unless otherwise provided by the Administrator,
a Holder of a Stock Payment shall have no rights as a Company stockholder with
respect to such Stock Payment until such time as the Stock Payment has vested
and the Shares underlying the Award have been issued to the Holder.  Stock
Payments may, but are not required to, be made in lieu of base salary, bonus,
fees or other cash compensation otherwise payable to such Eligible Individual,
pursuant to such policies and procedures as may be established by the
Administrator.

 

9.4           Deferred Stock.  The Administrator is authorized to grant Deferred
Stock to any Eligible Individual.  The number of shares of Deferred Stock shall
be determined by the Administrator and may be based upon one or more Performance
Criteria or any other specific criteria, including service to the Company or any
Affiliate, as the Administrator determines, in each case on a specified date or
dates or over any period or periods determined by the Administrator.  Shares
underlying a Deferred Stock award which is subject to a vesting schedule or
other conditions or criteria set by the Administrator will not be issued until
those conditions have been satisfied.  Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and the Shares underlying the Award have been issued to the
Holder.  Awards of Deferred Stock may, but are not required to, be made in lieu
of base salary, bonus, fees or other cash compensation otherwise payable to such
Eligible Individual, pursuant to such policies and procedures as may be
established by the Administrator.

 

9.5           Restricted Stock Units.  The Administrator is authorized to grant
Restricted Stock Units to any Eligible Individual.  The number and terms and
conditions of Restricted Stock Units shall be determined by the
Administrator.  The Administrator shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate, including conditions
based on one or more Performance Criteria or other specific criteria, including
service to the Company or any Affiliate, in each case on a specified date or
dates or over any period or periods, as determined by the Administrator.  The
Administrator shall specify, or permit the Holder to elect, the conditions and
dates upon which the Shares underlying the Restricted Stock Units which shall be
issued, which dates shall not be earlier than the date as of which the
Restricted Stock Units vest and become nonforfeitable and which conditions and
dates shall be subject to compliance with Section 409A of the Code.  Restricted
Stock Units may be paid in cash, Shares, or both, as determined by the
Administrator.  On the distribution dates, the Company shall issue to the Holder
one unrestricted, fully transferable Share (or the Fair Market Value of one such
Share in cash) for each vested and nonforfeitable Restricted Stock Unit.

 

9.6           Term.  The term of a Performance Award, Dividend Equivalent award,
Deferred Stock award, Stock Payment award and/or Restricted Stock Unit award
shall be set by the Administrator in its sole discretion.

 

9.7           Exercise or Purchase Price.  The Administrator may establish the
exercise or purchase price of a Performance Award, shares of Deferred Stock,
shares distributed as a  Stock Payment award or shares distributed pursuant to a
Restricted Stock Unit award; provided, however, that value of the consideration
shall not be less than the par value of a Share, unless otherwise permitted by
applicable law.

 

9.8           Exercise upon Termination of Service.  A Performance Award,
Dividend Equivalent award, Deferred Stock award,  Stock Payment award and/or
Restricted Stock Unit award is exercisable or distributable only while the
Holder is an Employee, Director or Consultant, as applicable.  The
Administrator, however, in its sole discretion may provide that the Performance
Award, Dividend Equivalent award, Deferred Stock award, Stock Payment award
and/or Restricted Stock Unit award may be exercised or distributed subsequent to
a Termination of Service in certain events, including a Change in Control, the
Holder’s death, Retirement or disability or any other specified Termination of
Service.

 

 
105

--------------------------------------------------------------------------------

 

 

ARTICLE 10.

 

AWARD OF STOCK APPRECIATION RIGHTS

 

10.1           Grant of Stock Appreciation Rights.

 

(a)           The Administrator is authorized to grant Stock Appreciation Rights
to Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.

 

(b)           A Stock Appreciation Right shall entitle the Holder (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose.  Except as
described in (c) below, the exercise price per Share subject to each Stock
Appreciation Right shall be set by the Administrator, but shall not be less than
100% of the Fair Market Value on the date the Stock Appreciation Right is
granted.

 

(c)           Notwithstanding the foregoing provisions of Section 10.1(b) to the
contrary, in the case of an Stock Appreciation Right that is a Substitute Award,
the price per share of the shares subject to such Stock Appreciation Right may
be less than 100% of the Fair Market Value per share on the date of
grant; provided, that the excess of (a) the aggregate Fair Market Value (as of
the date such Substitute Award is granted) of the shares subject to the
Substitute Award, over (b) the aggregate exercise price thereof does not exceed
the excess of (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Administrator) of the shares of the predecessor
entity that were subject to the grant assumed or substituted for by the Company,
over (y) the aggregate exercise price of such shares.

   

10.2           Stock Appreciation Right Vesting.

 

(a)           The period during which the right to exercise, in whole or in
part, a Stock Appreciation Right vests in the Holder shall be set by the
Administrator and the Administrator may determine that a Stock Appreciation
Right may not be exercised in whole or in part for a specified period after it
is granted.  Such vesting may be based on service with the Company or any
Affiliate, or any other criteria selected by the Administrator. After grant of a
Stock Appreciation Right, in connection with or following a Holder’s Termination
of Service, the Administrator may, in its sole discretion and subject to
whatever terms and conditions it selects, accelerate the period during which a
Stock Appreciation Right vests.

 

(b)           No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the applicable Program or
Award Agreement or by action of the Administrator following the grant of the
Stock Appreciation Right.

 

10.3           Manner of Exercise.  All or a portion of an exercisable Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the stock administrator of the Company, or such other person or
entity designated by the Administrator, or his, her or its office, as
applicable:

 

(a)           A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised.  The notice shall be signed by the Holder or
other person then entitled to exercise the Stock Appreciation Right or such
portion of the Stock Appreciation Right;

 

(b)           Such representations and documents as the Administrator, in its
sole discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations.  The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and

 

(c)           In the event that the Stock Appreciation Right shall be exercised
pursuant to this Section 10.3 by any person or persons other than the Holder,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right.

 

 
106

--------------------------------------------------------------------------------

 

 

10.4ed      Stock Appreciation Right Term.  The term of each Stock Appreciation
Right shall be set by the Administrator in its sole
discretion; provided, however, that the term shall not be more than ten (10)
years from the date the Stock Appreciation Right is granted.  The Administrator
shall determine the time period, including the time period following a
Termination of Service, during which the Holder has the right to exercise the
vested Stock Appreciation Rights, which time period may not extend beyond the
expiration date of the Stock Appreciation Right term.  Except as limited by the
requirements of Section 409A of the Code and regulations and rulings thereunder,
the Administrator may extend the term of any outstanding Stock Appreciation
Right, and may extend the time period during which vested Stock Appreciation
Rights may be exercised, in connection with any Termination of Service of the
Holder, and may amend any other term or condition of such Stock Appreciation
Right relating to such a Termination of Service.

 

10.5           Payment.  Payment of the amounts payable with respect to Stock
Appreciation Rights pursuant to this Article 10 shall be in cash, Shares (based
on its Fair Market Value as of the date the Stock Appreciation Right is
exercised), or a combination of both, as determined by the Administrator.

 

ARTICLE 11.

 

ADDITIONAL TERMS OF AWARDS

 

11.1           Payment.  The Administrator shall determine the methods by which
payments by any Holder with respect to any Awards granted under the Plan shall
be made, including, without limitation, (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) or Shares held for such period
of time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Holder has placed a market sell order with a broker
with respect to Shares then issuable upon exercise or vesting of an Award, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required; provided, that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator.  The Administrator shall also determine the
methods by which Shares shall be delivered or deemed to be delivered to
Holders.  Notwithstanding any other provision of the Plan to the contrary, no
Holder who is a Director or an “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act shall be permitted to make payment
with respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

  

11.2           Tax Withholding.  The Company or any Affiliate shall have the
authority and the right to deduct or withhold, or require a Holder to remit to
the Company, an amount sufficient to satisfy federal, state, local and foreign
taxes (including the Holder’s FICA or employment tax obligation) required by law
to be withheld with respect to any taxable event concerning a Holder arising as
a result of the Plan.  The Administrator may in its sole discretion and in
satisfaction of the foregoing requirement allow a Holder to elect to have the
Company withhold Shares otherwise issuable under an Award (or allow the
surrender of Shares).  The number of Shares which may be so withheld or
surrendered shall be limited to the number of shares which have a fair market
value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes that are applicable
to such supplemental taxable income.  The Administrator shall determine the fair
market value of the Shares, consistent with applicable provisions of the Code,
for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.

 

11.3           Transferability of Awards.

 

(a)           Except as otherwise provided in Section 11.3(b):

 

(i)           No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until such Award has been exercised, or the shares underlying such
Award have been issued, and all restrictions applicable to such shares have
lapsed;

 

 
107

--------------------------------------------------------------------------------

 

 

(ii)           No Award or interest or right therein shall be liable for the
debts, contracts or engagements of the Holder or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and

 

(iii)           During the lifetime of the Holder, only the Holder may exercise
an Award (or any portion thereof) granted to him under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by his personal representative or by any person empowered to do so
under the deceased Holder’s will or under the then applicable laws of descent
and distribution.

 

(b)           Notwithstanding Section 11.3(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer an Award other than an
Incentive Stock Option to any one or more Permitted Transferees, subject to the
following terms and conditions:

 

(i)             An Award transferred to a Permitted Transferee shall not be
assignable or transferable by the Permitted Transferee other than by will or the
laws of descent and distribution;

 

(ii)            An Award transferred to a Permitted Transferee shall continue to
be subject to all the terms and conditions of the Award as applicable to the
original Holder (other than the ability to further transfer the Award); and

 

(iii)           The Holder and the Permitted Transferee shall execute any and
all documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal, state and foreign securities laws and (C) evidence the transfer.

 

(c)           Notwithstanding Section 11.3(a), a Holder may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Holder and to receive any distribution with respect to any Award upon the
Holder’s death.  A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Program or Award Agreement applicable to the
Holder, except to the extent the Plan, the Program and the Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator.  If the Holder is married and resides in a
community property state, a designation of a person other than the Holder’s
spouse as his or her beneficiary with respect to more than 50% of the Holder’s
interest in the Award shall not be effective without the prior written or
electronic consent of the Holder’s spouse.  If no beneficiary has been
designated or survives the Holder, payment shall be made to the person entitled
thereto pursuant to the Holder’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Holder at any time; provided, that such change or
revocation is filed with the Administrator prior to the Holder’s death.

  

11.4           Conditions to Issuance of Shares.

 

(a)           Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such shares is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded, and the Shares are covered by an
effective registration statement or applicable exemption from registration.  In
addition to the terms and conditions provided herein, the Board or the Committee
may require that a Holder make such reasonable covenants, agreements, and
representations as the Board or the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.

 

(b)           All Share certificates delivered pursuant to the Plan and all
shares issued pursuant to book entry procedures are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with federal, state, or foreign securities or other laws, rules and
regulations and the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted, or traded.  The Administrator may
place legends on any Share certificate or book entry to reference restrictions
applicable to the Shares.

 

 
108

--------------------------------------------------------------------------------

 

 

(c)           The Administrator shall have the right to require any Holder to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.

 

(d)           No fractional Shares shall be issued and the Administrator shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding down.

 

(e)           Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by any applicable law, rule or
regulation, the Company shall not deliver to any Holder certificates evidencing
Shares issued in connection with any Award and instead such Shares shall be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator).

 

11.5        Forfeiture Provisions.  Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in the terms of Awards made under
the Plan, or to require a Holder to agree by separate written or electronic
instrument, that (a) (i) any proceeds, gains or other economic benefit actually
or constructively received by the Holder upon any receipt or exercise of the
Award, or upon the receipt or resale of any Shares underlying the Award, must be
paid to the Company, and (ii) the Award shall terminate and any unexercised
portion of the Award (whether or not vested) shall be forfeited, if (b) (i) a
Termination of Service occurs prior to a specified date, or within a specified
time period following receipt or exercise of the Award, or (ii) the Holder at
any time, or during a specified time period, engages in any activity in
competition with the Company, or which is inimical, contrary or harmful to the
interests of the Company, as further defined by the Administrator or (iii) the
Holder incurs a Termination of Service for “cause” (as such term is defined in
the sole discretion of the Administrator, or as set forth in a written agreement
relating to such Award between the Company and the Holder).

 

11.6           Prohibition on Repricing.  Subject to Section 13.2, the
Administrator shall not, without the approval of the stockholders of the
Company, (a) authorize the amendment of any outstanding Option or Stock
Appreciation Right to reduce its price per share, or (b) cancel any Option or
Stock Appreciation Right in exchange for cash or another Award when the Option
or Stock Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares.  Subject to Section 13.2, the Administrator shall have the
authority, without the approval of the stockholders of the Company, to amend any
outstanding award to increase the price per share or to cancel and replace an
Award with the grant of an Award having a price per share that is greater than
or equal to the price per share of the original Award.

 

11.7           Full Value Award Vesting Limitations.  Notwithstanding any other
provision of the Plan to the contrary, Full Value Awards made to Employees or
Consultants shall become vested over a period of not less than three years (or,
in the case of vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year measured
from the commencement of the period over which performance is evaluated)
following the date the Award is made; provided, however, that, notwithstanding
the foregoing, (a) the Administrator may lapse or waive such vesting
restrictions upon the Holder’s death, disability or Retirement and (b) Full
Value Awards that result in the issuance of an aggregate of up to 5% of the
shares of Stock available pursuant to Section 3.1(a) may be granted to any one
or more Holders without respect to such minimum vesting provisions.

 

ARTICLE 12.

 

ADMINISTRATION

 

12.1           Administrator.  The Compensation Committee (or another committee
or a subcommittee of the Board assuming the functions of the Committee under the
Plan) shall administer the Plan (except as otherwise permitted herein) and,
unless otherwise determined by the Board, shall consist solely of two or more
Non-Employee Directors appointed by and holding office at the pleasure of the
Board, each of whom is intended to qualify as both a “non-employee director” as
defined by Rule 16b-3 of the Exchange Act or any successor rule, an “outside
director” for purposes of Section 162(m) of the Code and an “independent
director” under the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded; provided, that any
action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 12.l or
otherwise provided in any charter of the Committee.  Except as may otherwise be
provided in any charter of the Committee, appointment of Committee members shall
be effective upon acceptance of appointment.  Committee members may resign at
any time by delivering written or electronic notice to the Board.  Vacancies in
the Committee may only be filled by the Board.  Notwithstanding the foregoing,
(a) the full Board, acting by a majority of its members in office, shall conduct
the general administration of the Plan with respect to Awards granted to
Non-Employee Directors and (b) the Board or Committee may delegate its authority
hereunder to the extent permitted by Section 12.6.

 

 
109

--------------------------------------------------------------------------------

 

 

12.2           Duties and Powers of Committee.  It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions.  The Committee shall have the power to interpret the Plan, the
Program  and the Award Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are not
inconsistent therewith, to interpret, amend or revoke any such rules and to
amend any Program or Award Agreement; provided, that the rights or obligations
of the Holder of the Award that is the subject of any such Program or Award
Agreement are not affected adversely by such amendment, unless the consent of
the Holder is obtained or such amendment is otherwise permitted under Section
13.10.  Any such grant or award under the Plan need not be the same with respect
to each Holder.  Any such interpretations and rules with respect to Incentive
Stock Options shall be consistent with the provisions of Section 422 of the
Code.  In its sole discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan except
with respect to matters which under Rule 16b-3 under the Exchange Act or any
successor rule, or Section 162(m) of the Code, or any regulations or rules
issued thereunder, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.

 

12.3           Action by the Committee.  Unless otherwise established by the
Board or in any charter of the Committee, a majority of the Committee shall
constitute a quorum and the acts of a majority of the members present at any
meeting at which a quorum is present, and acts approved in writing by all
members of the Committee in lieu of a meeting, shall be deemed the acts of the
Committee.  Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Affiliate, the Company’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

12.4           Authority of Administrator.  Subject to any specific designation
in the Plan, the Administrator has the exclusive power, authority and sole
discretion to:

 

(a)          Designate Eligible Individuals to receive Awards;

 

(b)          Determine the type or types of Awards to be granted to each
Eligible Individual;

 

(c)          Determine the number of Awards to be granted and the number of
Shares to which an Award will relate;

 

(d)          Determine the terms and conditions of any Award granted pursuant to
the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any reload provision, any restrictions
or limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Administrator in its sole discretion determines;

 

(e)          Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in cash, Shares, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

  

(f)               Prescribe the form of each Award Agreement, which need not be
identical for each Holder;

 

(g)              Decide all other matters that must be determined in connection
with an Award;

 

 
110

--------------------------------------------------------------------------------

 

 

(h)              Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;

 

(i)               Interpret the terms of, and any matter arising pursuant to,
the Plan, any Program or any Award Agreement; and

 

(j)               Make all other decisions and determinations that may be
required pursuant to the Plan or as the Administrator deems necessary or
advisable to administer the Plan.

 

12.5           Decisions Binding.  The Administrator’s interpretation of the
Plan, any Awards granted pursuant to the Plan, any Program, any Award Agreement
and all decisions and determinations by the Administrator with respect to the
Plan are final, binding, and conclusive on all parties.

 

12.6           Delegation of Authority.  To the extent permitted by applicable
law or the rules of any securities exchange or automated quotation system on
which the Shares are listed, quoted or traded, the Board or Committee may from
time to time delegate to a committee of one or more members of the Board or one
or more officers of the Company the authority to grant or amend Awards or to
take other administrative actions pursuant to Article 12; provided, however,
that in no event shall an officer of the Company be delegated the authority to
grant awards to, or amend awards held by, (a) individuals who are subject to
Section 16 of the Exchange Act, (b) Covered Employees, or (c) officers of the
Company (or Directors) to whom authority to grant or amend Awards has been
delegated hereunder; provided further, that any delegation of administrative
authority shall only be permitted to the extent it is permissible under Section
162(m) of the Code and applicable securities laws or the rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded.  Any delegation hereunder shall be subject to the restrictions and
limits that the Board or Committee specifies at the time of such delegation, and
the Board may at any time rescind the authority so delegated or appoint a new
delegatee.  At all times, the delegatee appointed under this Section 12.6 shall
serve in such capacity at the pleasure of the Board and the Committee.

 

ARTICLE 13.

 

MISCELLANEOUS PROVISIONS

 

13.1           Amendment, Suspension or Termination of the Plan.  Except as
otherwise provided in this Section 13.1, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board or the Committee.  However, without approval of the
Company’s stockholders given within twelve (12) months before or after the
action by the Administrator, no action of the Administrator may, except as
provided in Section 13.2, (i) increase the limits imposed in Section 3.1 on the
maximum number of shares which may be issued under the Plan, or (ii) reduce the
price per share of any outstanding Option or Stock Appreciation Right granted
under the Plan, or (iii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares.  Except
as provided in Section 13.10, no amendment, suspension or termination of the
Plan shall, without the consent of the Holder, impair any rights or obligations
under any Award theretofore granted or awarded, unless the Award itself
otherwise expressly so provides.  No Awards may be granted or awarded during any
period of suspension or after termination of the Plan, and in no event may any
Award be granted under the Plan after the tenth (10th) anniversary of the
Effective Date.

 

13.2           Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

 

(a)           In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of the Company’s stock or the share price of the Company’s
stock other than an Equity Restructuring, the Administrator shall make equitable
adjustments, if any, to reflect such change with respect to (i) the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of shares which may be issued under the Plan, and adjustments of the
Award Limit, and adjustments of the manner in which shares subject to Full Value
Awards will be counted); (ii) the number and kind of shares of Common Stock (or
other securities or property) subject to outstanding Awards; (iii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iv) the
grant or exercise price per share for any outstanding Awards under the
Plan.  Any adjustment affecting an Award intended as Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.

  

 
111

--------------------------------------------------------------------------------

 

 

(b)           In the event of any transaction or event described in Section
13.2(a) or any unusual or nonrecurring transactions or events affecting the
Company, any Affiliate of the Company, or the financial statements of the
Company or any Affiliate, or of changes in applicable laws, regulations or
accounting principles, the Administrator, in its sole discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Holder’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

 

(i)           To provide for either (A) termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Holder’s rights
(and, for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 13.2 the Administrator determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Holder’s rights, then such Award may be terminated
by the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Administrator in its sole discretion having
an aggregate value not exceeding the amount that could have been attained upon
the exercise of such Award or realization of the Holder’s rights had such Award
been currently exercisable or payable or fully vested;

 

(ii)           To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

(iii)           To make adjustments in the number and type of shares of the
Company’s stock (or other securities or property) subject to outstanding Awards,
and in the number and kind of outstanding Restricted Stock or Deferred Stock
and/or in the terms and conditions of (including the grant or exercise price),
and the criteria included in, outstanding Awards and Awards which may be granted
in the future;

 

(iv)           To provide that such Award shall be exercisable or payable or
fully vested with respect to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Program or Award
Agreement; and

 

(v)           To provide that the Award cannot vest, be exercised or become
payable after such event.

 

(c)           In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(a) and 13.2(b):

 

(i)           The number and type of securities subject to each outstanding
Award and the exercise price or grant price thereof, if applicable, shall be
equitably adjusted; and/or

 

(ii)           The Administrator shall make such equitable adjustments, if any,
as the Administrator in its discretion may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of shares
that may be issued under the Plan (including, but not limited to, adjustments of
the limitations in Section 3.1 on the maximum number and kind of shares which
may be issued under the Plan, and adjustments of the Award Limit, and
adjustments of the manner in which shares subject to Full Value Awards will be
counted).  The adjustments provided under this Section 13.2(c) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company.

 

(d)           Notwithstanding any other provision of the Plan, in the event of a
Change in Control, each outstanding Award shall be assumed or an equivalent
Award substituted by the successor corporation or a parent or subsidiary of the
successor corporation.  In the event an Award is assumed or an equivalent Award
substituted, and a Holder has a Termination of Service upon or within twelve
(12) months following the Change in Control, then such Holder shall be fully
vested in such assumed or substituted Award.

 

 
112

--------------------------------------------------------------------------------

 

 

(e)           In the event that the successor corporation in a Change in Control
refuses to assume or substitute for the Award, the Administrator may cause any
or all of such Awards to become fully exercisable immediately prior to the
consummation of such transaction and all forfeiture restrictions on any or all
of such Awards to lapse.  If an Award is exercisable in lieu of assumption or
substitution in the event of a Change in Control, the Administrator shall notify
the Holder that the Award shall be fully exercisable for a period of fifteen
(15) days from the date of such notice, contingent upon the occurrence of the
Change in Control, and the Award shall terminate upon the expiration of such
period. 

 

(f)           For purposes of this Section 13.2, an Award shall be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each share of Common Stock subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, or other securities or property) received in the Change in Control by
holders of Common Stock for each share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the Change in
Control was not solely common stock of the successor corporation or its parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Award, for each
share of Common Stock subject to an Award, to be solely common stock of the
successor corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.

 

(g)           The Administrator may, in its sole discretion, include such
further provisions and limitations in any Award, agreement or certificate, as it
may deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

 

(h)           With respect to Awards which are granted to Covered Employees and
are intended to qualify as Performance-Based Compensation, no adjustment or
action described in this Section 13.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause
such Award to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify.  No adjustment or
action described in this Section 13.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code.  Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.

 

(i)           The existence of the Plan, the Program, the Award Agreement and
the Awards granted hereunder shall not affect or restrict in any way the right
or power of the Company or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of stock or of options, warrants or rights to purchase stock
or of bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

(j)           No action shall be taken under this Section 13.2 which shall cause
an Award to fail to comply with Section 409A of the Code or the Treasury
Regulations thereunder, to the extent applicable to such Award.

 

(k)           In the event of any pending stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the shares of Common Stock or the share price of the
Common Stock including any Equity Restructuring, for reasons of administrative
convenience, the Company in its sole discretion may refuse to permit the
exercise of any Award during a period of thirty (30) days prior to the
consummation of any such transaction.

 

13.3           Approval of Plan by Stockholders.  The Plan will be submitted for
the approval of the Company’s stockholders within twelve (12) months after the
date of the Board’s initial adoption of the Plan.  Awards may be granted or
awarded prior to such stockholder approval; provided, that such Awards shall not
be exercisable, shall not vest and the restrictions thereon shall not lapse and
no shares of Common Stock shall be issued pursuant thereto prior to the time
when the Plan is approved by the stockholders; provided, further, that if such
approval has not been obtained at the end of said twelve (12) month period, all
Awards previously granted or awarded under the Plan shall thereupon be canceled
and become null and void.

 

 
113

--------------------------------------------------------------------------------

 

 

13.4           No Stockholders Rights.  Except as otherwise provided herein, a
Holder shall have none of the rights of a stockholder with respect to shares of
Common Stock covered by any Award until the Holder becomes the record owner of
such shares of Common Stock.

 

13.5           Paperless Administration.  In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

 

13.6           Effect of Plan upon Other Compensation Plans.  The adoption of
the Plan shall not affect any other compensation or incentive plans in effect
for the Company or any Affiliate.  Nothing in the Plan shall be construed to
limit the right of the Company or any Affiliate to (a) establish any other forms
of incentives or compensation for Employees, Directors or Consultants of the
Company or any Affiliate or (b) grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

 

13.7           Compliance with Laws.  The Plan, the granting and vesting of
Awards under the Plan and the issuance and delivery of Shares and the payment of
money under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith.  Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements.  To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

 

13.8           Titles and Headings, References to Sections of the Code or
Exchange Act.  The titles and headings of the Sections in the Plan are for
convenience of reference only and, in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.  References to
sections of the Code or the Exchange Act shall include any amendment or
successor thereto.

 

13.9           Governing Law.  The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Maryland without regard to conflicts of laws thereof.

 

13.10           Section 409A.  To the extent that the Administrator determines
that any Award granted under the Plan is subject to Section 409A of the Code,
the Program pursuant to which such Award is granted and the Award Agreement
evidencing such Award shall incorporate the terms and conditions required by
Section 409A of the Code.  To the extent applicable, the Plan, the Program and
any Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date.  Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Administrator determines that any Award may be subject to Section 409A
of the Code and related Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the Effective Date), the
Administrator may adopt such amendments to the Plan and the applicable Program
and Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to (a)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.

 

 
114

--------------------------------------------------------------------------------

 

 

13.11           No Rights to Awards.  No Eligible Individual or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Administrator is obligated to treat Eligible Individuals,
Holders or any other persons uniformly.

 

13.12           Unfunded Status of Awards.  The Plan is intended to be an
“unfunded” plan for incentive compensation.  With respect to any payments not
yet made to a Holder pursuant to an Award, nothing contained in the Plan or any
Program or Award Agreement shall give the Holder any rights that are greater
than those of a general creditor of the Company or any Affiliate.

 

13.13           Indemnification.  To the extent allowable pursuant to applicable
law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided, that he or she gives the Company an opportunity, at its
own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

 

13.14           Relationship to other Benefits.  No payment pursuant to the Plan
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Affiliate except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

13.15           Expenses.  The expenses of administering the Plan shall be borne
by the Company and its Subsidiaries.

 

 
115